DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of:
(i) pyronaridine in the category of quinone and quinolones and mebendazole in the category of anti-infectives; 
(ii) brain cancer;
(iii) blastoma;
(iv) tablet; and
(v-a) co-administration with another chemotherapeutic agent; antimetobolites from [0069],
in the reply filed on 8/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Examiner previously noted that the election under (i) is not compliant with the requirement to elect a single active agent, and claim 1 present at time of election did not require a combination of two active agents.  Accordingly, the Examiner selects pyronaridine for examination.
The Examiner further notes that brain cancer was not present in claim 17 at the time of restriction requirement.  Accordingly, breast cancer (present in claim 17 at the time of the restriction requirement) is taken to be under examination.
Claims 10, 15-16, 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2021.  Claim 12 has been canceled.

Response to Arguments
Applicants' arguments, filed 2/28/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see pp. 6-7, filed 2/28/2022, with respect to the specification objection have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant's arguments with respect to the improper Markush group have been fully considered but they are not fully persuasive. The rejection remains applied, as it is still applicable to the amended claim 1 and claims dependent therefrom.
Applicant’s arguments, see p. 8, filed 2/28/2022, with respect to the rejection s under 35 USC 112(b) and 112(a) have been fully considered and are persuasive.  The rejections of claims 1-2, 4-9, 11, 13-14, and 17 have been withdrawn. 
Applicant's arguments with respect to the anticipation rejection have been fully considered but they are not persuasive. 

Claim Rejections – Improper Markush Group
Claims 1-2, 4-9, 11, 13-14, 17 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of “wherein the agent is a quinone or a quinolone selected the group consisting of: mefloquine, pyronaridine, tafenoquine, minoxidil, nalidixic acid and pipemidic acid” (amended independent claim 1) is still improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
Amended Claim 1 recites chemical specie alternatives which are in different recognized physical classes; the improper Markush list embraces different chemical compounds that do not share any single structural similarity between the species.  
Claim 1 is drawn to a method of treating cancer, the method comprising contacting a population of cells comprising cancer cells and normal cells with an effective amount of agent or pharmaceutically acceptable derivative thereof, wherein the agent is a quinone or a quinolone selected the group consisting of: mefloquine, pyronaridine, tafenoquine, minoxidil, nalidixic acid and pipemidic acid, or an anti-infective agent selected from the group consisting of: narasin, mebendazole, sparfloxacin, lopinavir and ofloxacin, for a sufficient time wherein such treatment induces inhibition of cancer cell proliferation, metastasis, and recurrence of one or more tumors comprising cancer cells and not in normal cells.  
To illustrate, the elected compound, pyronaridine has the structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 .
This compound, in the class of benzo[b][1,5]naphthyridinyl compounds, when used in a method of treating cancer, is classified in class A61K 31/4745.
 	Mefloquine has the structure:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 .
This compound, in the class of quinolinyl piperidinyl compounds, when used in a method of treating cancer, is classified in class A61K 31/4152. 
Tafenoquine has the structure:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
This compound, in the class of quinolinyl 8 amino compounds, when used in a method of treating cancer, is classified in A61K 31/4706. 
Minoxidil has the structure:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.
This compound, in the class of pyrimidinyl piperidinyl compounds, when used in a method of treating cancer, is classified in class A61K 31/506. 
There is only perhaps a C or an O atom in common to the alterative compounds, which is a minimal part of the structures.  Each of the compounds fall into different classes of the CPC classification scheme, as shown above.  Each of these compounds are also in unique classes based on the structural moieties present: benzo[b][1,5]naphthyridinyl, quinolinyl piperidinyl, quinolinyl 8 amino, and pyrimidinyl piperidinyl classes of compounds are exemplified. 
Each of these findings demonstrates that not all members recited in this Markush group belong to the same recognized chemical class; i.e., the species fail to share a single structural similarity or any substantial structural feature.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Applicant argues:
Claim Rejections - Improper Markush Group 
Claims 1-2, 4-9, 11, 13-14, and 17 stand rejected on the basis that it contains an improper Markush grouping of alternatives. In the interests of advancing prosecution, Applicant has amended independent claim 1 to remove the recitation that the agent is an anti-infective agent selectedfrom the group consisting of: narasin, mebendazole, sparfloxacin, lopinavir and ofloxacin. As such, amended independent claim 1 recites that the agent is a quinone or a quinolone. Thus, independent claim 1 recites alternatives that are each a member of a recognized grouping, particularly, quinones and quniolones. 
Additionally, Applicant has added new independent claim 18, which recites that the agent is an anti-infective agent selected from the group consisting of: narasin, mebendazole, sparfloxacin, lopinavir and ofloxacin. As such, new independent claim 18 recites alternatives that are each a member of a recognized grouping, particularly, anti-infective agents. 
As such, Applicant respectfully submits that the Markush groups presented within the independent claims are in proper form. Applicant respectfully requests withdrawal of the pending rejections on the basis of an improper Markush group. 

This is not persuasive.
While the claim amendment removes some of the previous improper alternatives, the rejection is maintained based on the alternatives still recited in claim 1, which comprise a range of compounds in different chemical and physical classes; i.e., they still do not share a singular structural feature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 11, 13-14, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 now requires the cancer cell to be located in a highly vascular tissue.  Review of the specification indicated that highly vascularized tissues include blood, lung, liver, skin, or kidney as examples (last paragraph of p. 15).  In apparent conflict with this, claim 17, dependent from claim 1 (as currently amended), recites the cancer may be prostate, breast, skin, lung cancer, brain cancer or any combination above.  There is a conflict between prostate, breast, and brain cancers.  They are listed in claim 17, but not disclosed to be highly vascularized.  It is confusing whether these cancers are intended, or what the metes and bounds of “highly vascularized” encompass.  For the purpose of applying prior art, the Examiner presumes prostate, breast, and brain cancers of claim 17, dependent from claim 1 are fully within the scope of the highly vascularized cancers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 11, 13-14, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qi et al. (“Pyranaridine, a novel modulator of P-glycoprotein-mediated multidrug resistance in tumor cells in vitro and in vivo”; 2004; Biochemical and Biophysical Research Communications; 319: 1124-1131).
Qi teaches Applicant elected pyronaridine (PND), previously shown to reverse multidrug resistance in P-glycoprotein (Pgp)-overexpressing tumor cells; here we further evaluated the reversal activity of PND using two Pgp-overexpressing human tumor cell lines: K562/A02 and MCF-7/ADR.  PND significantly enhanced the sensitivity of K562/A02 and MCF-7/ADR cells to doxorubicin (DOX), but had no such effect on the parent K562 and MCF-7 cells.  The MDR-modulating effect of PND persisted for longer than 24 h after removal of the agent from the culture.  In nude mice bearing K562/A02 xenografts PND significantly enhanced the antitumor activity of DOX when given intraperitoneally or orally without increasing the toxicity of DOX.  Our observations suggest that PND represents a promising agent for overcoming MDR in cancer therapy (abstract).
The Examiner notes regarding contacting PND to cancer cells with an effective amount of this agent, PND showed cytotoxicity to a series of tumor cell lines at IC50 values ranging from 5.6-21.4 μM (Table 1)MDR reversal experiments with PND, PND was added at 3μM and cultured for 24 h (1125, right , 4th paragraph) All of these PND amounts are within the concentration range of claim 4 and 5, demonstrating contact with effective PND amounts, and satisfying the time period of claim 7.  
Regarding the contact of PND to normal cells, PND was administered via i.p. injection at doses of 20, 40, 60, 80 or 100 mg/kg every day (qd) x 3, every 5 days for three cycles to determine maximum tolerated dose (MTD) (1125, last paragraph).  MTD was 60 mg/kg when PND was given with DOX, and greater than 100 mg/kg when given alone (1129, 1st paragraph). This is construed as contact with normal cells with an effective amount of agent (effective amount is established based on efficacy with the various cell lines; see Table 1, and Figure 4; the amounts taught are also within the scope of claims 4-6, as documented herein).
Thus, administration to mice comprises normal cells; administration to mice with tumors, and the cytotoxicity data for tumors in Table 1 document both administration to cancer cells and normal cells in this lab.  Multiple cells in the same lab are construed to read on the recited population of cells.
The recited “sufficient time wherein such treatment induces inhibition of cancer cell proliferation, metastasis and [sic, construed as “or” per the instant disclosure at p. 17, 1st paragraph] is met by the 24 h exposure taught (which is clearly within the recited time range of claim 7); at least inhibition of cancer cell proliferation is also demonstrated by cytotoxicity data of Table 1; and reduced cancer cell growth (proliferation) depicted in Figure 4 for embodiments that include PND.  
The second to last wherein clause of claim 1 can alternatively be considered a recited outcome of a method, which is inherent (MPEP 2112 (II): when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)).
The recited mechanism of claim 2 is construed as characteristic of the method, at least for in vivo dosing to mice with tumor explants.
Dosing to tumor-bearing nude mice of PND included 20 mg/kg, 40 mg/kg and 60 mg/kg qd x 3 every 5 days for 3 cycles (see legend to Figure 4).  Assuming weights of nude mice around 20 g, the doses range from 0.4-1.2 g daily, within the range of claim 6.
According to Usuda et al. (“Restoration of p53 gene function in 12-O-tetradecanoylphorbor 13-acetate-resistant human leukemia K562/TPA cells”; 2003; https://pubmed.ncbi.nlm.nih.gov/12469188/, accessed 9/22/2021), the human leukemia K562 cell line does not express wild type p53 protein (abstract).  This is evidentiary that, at least for contact with K562 with PND (Table 1), the limitation of claim 8 is met.
Regarding claim 9, the PND was administered via i.p. injection at doses of 20, 40, 60, 80 or 100 mg/kg every day (qd) x 3, every 5 days for three cycles to determine maximum tolerated dose (MTD) (1125, last paragraph).  Thus, at least the infusion form is taught by Qi.
Cancers include breast carcinoma, epidermoid carcinoma and a leukemia, reading on instant claims 11 and 17.
A combination of PND and DOX is the main subject of Qi; PND is shown to sensitized the resistance of cells to DOX when PND is co-administered (abstract; Figure 1) reading on the elected co-administration with other chemotherapeutic agent, claim 14 & 13.
Regarding the claim amendment to claim 1 requiring inducing secretion of prostate apoptosis response-4 (PAR-4) from normal cells, the physical steps required by claim 1 is taught; accordingly, the recited mechanism is presumed to be characteristic.  See MPEP 2112.02(II): The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.
In the instant case, the recited mechanism of action amounts to the discovery of an unknown result/property of the same prior art method.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Regarding the amendment that the cancer is located in a highly vascularized tissue, the leukemia taught is a blood cancer, reading on the disclosed meaning of highly vascularized tissue.  Regarding claim 17 and the elected breast cancer, this claim depends on claim 1, evidentiary that breast cancer falls within the scope of highly vascularized tissue.  Accordingly, this limitation is met.

Applicant argues that prior claim 12 was not rejected, and the limitation has now been amended into claim 1.  This amendment requires the cancer to be in a highly vascularized tissue.  The Examiner notes that the elected breast cancer is not disclosed to be in highly vascularized tissue, and thus claim 12 was withdrawn from examination as drawn to a non-elected specie (rejection not appropriate for a claim not under examination).  However, the claims are currently set forth where claim 17 (including the alternative of Applicant elected breast cancer), depends from amended claim 1.  This is prima facie evidence that the subject matter (including breast cancer), falls within the scope of a highly vascularized tissue.  Because treatment of breast cancer is taught, these claims are properly rejected.
Applicant further argues about pyronaridine not being recognized as PAR-4 inducing agent.  Even if this is the case, 
MPEP 2112.02(II) indicates that the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.
In the instant case, the recited mechanism of action amounts to the discovery of an unknown result/property of the same prior art method, which does not render the claims patentable.
The burden has been shifted to Applicant to prove the property of PAR-4 inducing is not characteristic of the same prior art method taught, required by inter alia, claim 1.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611